Citation Nr: 1018043	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  09-00 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an August 2007 
rating decision of the VA Regional Office (RO) in Waco, Texas 
that denied an evaluation in excess of 30 percent for PTSD.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND


The record reflects that the Veteran was afforded a VA 
examination for compensation and pension purposes in March 
2009.  During the course of the evaluation, he stated that he 
was not working and received Social Security disability.  The 
Court of Appeals for Veterans Claims (Court) has held that VA 
must obtain Social Security Administration decisions and 
records which may have a bearing on a veteran's claim. See 
Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 
4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 
(1993).  Therefore, the Veteran's Social Security disability 
records should be requested and associated with the claims 
folder.

Review of the claims folder indicates that the appellant 
receives ongoing treatment for psychiatric symptomatology.  
In October 2008 correspondence, he stated that he receives 
treatment at the Longview [Texas] VA outpatient facility.  
The Board notes that the most recent records date through 
January 2009.  As there is constructive notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence on file. See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, VA records dating from February 2009 
should be requested from Longview VA and associated with the 
claims folder.

The Board observes that a February 2009 psychological report 
received from Dr. Jereb in November 2009 reflects significant 
changes from the one received by him in May 2009, and also 
differs substantially from the VA examination findings in 
March 2009, particularly in the General Assessment of 
Functioning (GAF) score.  Dr. Jereb more recently paints a 
more marked disability picture from that portrayed less than 
a year before.  Therefore, in order to reconcile the 
conflicting findings, the Board is of the opinion that the 
Veteran should be afforded a current VA examination to 
ascertain the current status of the service-connected PTSD. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the 
Social Security Administration and 
obtain a copy of the Agency 
decision in the Veteran's case, 
and the medical documentation 
relied upon for the award of 
disability benefits.

2.  VA outpatient records dating 
from February 2009 should be 
retrieved from the VA Longview 
clinic and associated with the 
claims folder.

3.  After a reasonable period of 
time for receipt of the above-
requested information, the Veteran 
should be afforded a comprehensive 
VA psychiatric examination to 
determine the current status of 
the service-connected PTSD.  The 
claims folder should be made 
available to the examiner for 
review prior to the examination.  
All necessary tests and studies, 
including appropriate 
psychological studies, if 
indicated, should be conducted in 
order to identify the degree of 
social and occupational impairment 
attributable to PTSD.  The 
clinical findings should be 
delineated in detail.

The examiner should also provide a 
full multi-axial evaluation, to 
include the assignment of a 
numerical score on the GAF scale.  
An explanation of the significance 
of the assigned numerical score 
relative to the appellant's 
ability to work should be 
provided.  The examiner is asked 
to address the specific criteria 
for mental disorders under 38 
C.F.R. § 4.125 through § 4.130 
(2009) (to be provided by the RO) 
and identify those criteria met by 
the Veteran, to include whether 
the appellant has deficiencies in 
each of the following areas: work, 
school, family relations, 
judgment, thinking, and mood due 
to PTSD.

4.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board for 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
E.I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


